DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 1, “Elevator” should be deleted and in its place the following should be inserted:  “An elevator”.
In claim 1, line 13, “configura-tion” should be deleted and replaced with “configuration”.
In claims 2-14, line 1, “Elevator” should be deleted and in its place the following should be inserted:  “The elevator”.
In claim 5, line 2, “plurali-ty” should be deleted and replaced with “plurality”.
In claim 14, line 3, “control-ler” should be deleted and replaced with “controller”.
In claim 15, line 1, “Method” should be deleted and in its place the following should be inserted:  “A method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 4 and 14, and claim 2 lines 2 and 4, the limitation “substantially” is vague and indefinite.   What variability in, for example, the vertical orientation is permitted by including the limitation substantially?  Does substantially vertically mean vertically?  Does it mean within 5 degrees of the vertical orientation?  What structure is being claimed?
	In claim 1, line 9, the limitation “basically” is vague and indefinite.  What is the distinction between “basically” and “substantially” used as described above?  What variability in parallel orientation is permitted by including the limitation basically?  Does basically parallel mean parallel?  Does it mean within 5 degrees of a parallel orientation?  What structure is being claimed?
	What is the difference between the “storage position” introduced in claim 1, line 8 and the “normal operating position” introduced in claim 1, line 3 and a “storage configuration” introduced in claim 1, line 13?  It is assumed that all are directed to the same configuration.
What is the difference between the “working position” introduced in claim 1, line 9 and the “maintenance position” introduced in claim 1, line 3, and the “working configuration” introduced in claim 1, line 15?  It is assumed that all are directed to the same configuration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Schneider et al., US Patent 6,880,678.

    PNG
    media_image1.png
    631
    472
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    402
    244
    media_image2.png
    Greyscale




Regarding claim 1, Schneider et al. discloses elevator car (2) comprising: a car floor (bottom of 2 in fig 4); a movable ceiling (22), which is pivotable between a normal operating position (out of use position – fig 1,2), in which the movable ceiling (22) extends substantially horizontally (see fig 1) and a maintenance position (see fig 4 and 6), in which the movable ceiling (22) extends into an interior space (see fig 4) of the elevator car (2); a working platform (12) movably attached to the movable ceiling (22), wherein the working platform (12) is pivotable (via hinges at point S) between a storage position (see fig 1), in which the working platform (12) extends basically parallel to the movable ceiling (22), and a working position (see fig 4 and 6), in which the working platform (12) extends transversely from the movable ceiling (22); and at least one foldable leg (lower and upper segments of 23”) attached to the working platform (12), wherein the at least one foldable leg (23”) is foldable between a storage configura-tion (see fig 1), in which the at least one foldable leg (23”) extends substantially parallel to the working platform (12), and a working configuration (see fig 4, 6), in which the at least one foldable leg (23”) extends transversely from the working platform (12) for supporting the working platform (12) on the car floor (as described above).
Regarding claim 2, Schneider et al. discloses elevator car (2) according to claim 1, wherein the movable ceiling (22), when arranged in the maintenance position (fig 6), extends substantially vertically (see fig 6) within the elevator car (2), and/or wherein the working platform (12), when arranged in the working position, extends substantially orthogonally (see fig 6) from the movable ceiling (22).
Regarding claim 3, Schneider et al. discloses elevator car (2) according to claim 1, wherein the at least one foldable leg (23”) comprises at least two leg portions (section below lower joint S, and section between two joints S – see fig 6) pivotably linked (via hinge S) with each other.
Regarding claim 4, Schneider et al. discloses elevator car (2) according to claim 1, wherein the at least one foldable leg (23’) is lockable (see claim 4) in the working configuration (see fig 6).
Regarding claim 5, Schneider et al. discloses elevator car (2) according to claim 1, wherein the at least one foldable leg (23”) comprises at least one step (24’), in particular a plurali-ty of steps (24’) forming a ladder (see fig 6).
Regarding claim 6, Schneider et al. discloses elevator car (2) according to claim 1, comprising at least two foldable legs (see fig 5, 23’ segment connected via S to 12, and 30” connected to 12 on right via S).
Regarding claim 7, Schneider et al. discloses elevator car (2) according to claim 6, wherein the at least two foldable legs (as described above)) are mounted towards opposing ends (left and right) of the working platform (12 – see fig 5).
Regarding claim 8, Schneider et al. discloses elevator car (2) according to claim 7 further comprising an elevator car door (left side of 2 in fig 4 – opens car to landing area), wherein at least one of the two foldable legs (23’), which is mounted towards an end of the working platform (12) facing the elevator car door (as described above), comprises at least one step (24’), in particular a plurality of steps (24’) forming a ladder (see fig 4 and 5).
Regarding claim 15, Schneider et al. discloses method of deploying the working platform (12) of an elevator car (2) according to claim 1, wherein the method includes: unlocking the movable ceiling (22); moving the movable ceiling (22) from its normal operating position (fig 1) into its maintenance position (fig 4); moving the working platform (12) from its storage position (fig 1) into its working position (fig 4); extending the at least one foldable leg (23) from its storage configuration (see fig 1) into its working configuration (fig 4) before, while and/or after the working platform (12) is moved; locking the at least one foldable leg (23) in its working configuration (as described above); and supporting the at least one foldable leg (23) on the car floor (as described above) of the elevator car (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Haapaniemi et al, US PGPub 2016/0325964.  
Regarding claims 13-14, Schneider et al. discloses the elevator car (2) according to claim 1 but does not specify the controller connected roof sensor. 
Haapaniemi et al. teaches a similar elevator system further comprising at least one sensor (9) configured for detecting whether the movable ceiling (8) is arranged in its normal operating position. (claim 13)
further comprises an elevator controller (safety circult) which is configured for preventing any movement of the elevator car (1) if the sensor (9) does not indicate that the movable ceiling (8) is arranged in its normal operating position.  (claim 14)
It would have been obvious to provide the safety circuit and sensor described by Haapaniemi et al. to the system disclosed by Schneider et al. in order to prevent elevator motion when the roof is not properly stored and improved system safety for the maintenance worker.

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9, including every structural element recited in the claims, especially, the configuration comprising at least one mechanical link linking the working platform with the movable ceiling and allowing the working platform to pivot with respect to the movable ceiling, wherein the at least one mechanical link in particular further allows the working platform to move linearly with respect to the movable ceiling.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654